Citation Nr: 0822817	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern







INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied the benefit on appeal.  


FINDING OF FACT

Bilateral tinnitus was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is bilateral tinnitus otherwise related to such 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in September 
2005. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, a 
September 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA medical records, private medical records, 
and lay statements are associated with the claim file. 

The veteran was not afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 
38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
the claim.").

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.





The Merits of the Claim

The veteran filed a claim for service connection for 
tinnitus, claiming that tinnitus was the result of exposure 
to large gun fire while in the Navy. As there is no medical 
evidence or diagnosis of tinnitus and no continuity of 
symptomatology, the claim will be denied.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The service treatment records are devoid of any evidence of 
complaints, treatment, or diagnosis of tinnitus.  

During a November 1968 VA examination the veteran did not 
report or complain of any symptoms of tinnitus, nor was he 
diagnosed with tinnitus or hearing loss. 

VA medical treatment records dated from March 1977 to July 
1978 are negative for any complaints of or diagnosis of 
tinnitus.  

The veteran submitted a July 2005 letter from Dr. DPM, of 
South Hills Ear, Nose and Throat Association (ENT) in support 
of his claim.  The veteran reported to Dr. DPM that he was 
exposed to noise from guns in the armed forces during active 
duty service. The veteran reported to Dr. DPM that the onset 
of tinnitus began during his active service. The veteran is 
competent to report in service noise exposure. Charles v. 
Principi, 16 Vet. App. 370, 374 (2002). The veteran's 
allegations of noise exposure presents competent evidence to 
establish an in service event. 38 U.S.C.A. § 5107(b) (West 
2002).

The veteran's first report of tinnitus was during Dr. DPM's 
July 2005 examination (i.e. approximately 37 years after the 
veteran's separation from service). This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). In this case, there is insufficient 
evidence to demonstrate continuity of symptomatology.

There is no competent medical evidence of a nexus between the 
veteran's claimed condition and military service. No other 
medical evidence of record contains an opinion as to the 
etiology of the veteran's reported disability.
Finally, there is no diagnosis of tinnitus of record. 
Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in a 
disability. See 38 U.S.C.A. § 1110. Hence, where, as here, 
there is no competent medical evidence establishing that the 
veteran has the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.   

ORDER

Service connection for tinnitus is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


